Citation Nr: 1702285	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Atiya T. Munroe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1978 to October 2002.

This case comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied entitlement to TDIU.  In a June 2010 notice of disagreement, the Veteran stated that he is unemployed due in part to his service connected disabilities.  In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

 
REMAND

The Veteran contends that the record supports the assignment of a TDIU rating.

During the September 2016 hearing, the issues of entitlement to increased ratings for a lumbar spine disability and left lower extremity radiculopathy was raised by the Veteran in addition to the TDIU claim.  Entitlement to TDIU is based on all of the Veteran's service-connected disabilities.

At a September 2016 hearing before the Board, the Veteran testified that his lower back disability, and radiculopathy of the left lower extremity prevented him from obtaining gainful employment.  More specifically, the Veteran testified that the various medications that have been provided to him for the pain have affected his memory and his ability to operate heavy machinery.  The Veteran testified that the pain related to the service-connected disabilities has increased drastically over the past ten years and he has not been able to work since about 2005.  Beyond that, the Veteran testified that the pain and medication had prevented him from performing jobs that for which he was qualified by educational degree and had also hindered his ability to do normal daily functions such as changing clothes or brushing his teeth.

The Board finds that the Veteran has not been provided a back examination since July 2012 and based on testimony at the hearing in September 2016, the severity of the disability and its impact on his ability to obtain employment may have changed since that examination.

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In order to address the issues raised during the September 2016 hearing, it is important for the Veteran to receive the proper claim form necessary to initiate an action on the issues, and the appropriate amount of time to return the form to the RO.  The TDIU claim is inextricably intertwined with the intent to file a claim for increased ratings presented at the hearing.  As a result, the claim for TDIU cannot be decided without first addressing the Veteran's intent to file increased rating claims.

Clinical documentation dated after August 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  In response to his intent to file a claim for increased ratings for a lumbar spine disability and left lower extremity radiculopathy at the September 2016 hearing, provide the Veteran with the proper claim form and allow appropriate time for a response.  If a claim is received from the Veteran then adjudicate the newly raised claim.

2.  Contact the Veteran and request that he provide information as to all treatment for a lower back disability, to include radiculopathy of the lower extremities since August 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

3.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from August 2016 to present.  

4.  Schedule the Veteran for a VA spine examination which addresses the current nature and severity of a lower back disability, to include radiculopathy of the lower extremities.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should provide active and passive ranges of lower back motion.  The examiner should state whether there is any additional loss of function due to painful motion, excess motion, fatigability, incoordination, weakened motion, or on flare up.  The examiner should opine as to the impact of the lower back disability and radiculopathy of the lower extremities on the Veteran's vocational pursuits and activities of daily living.  A rationale for all opinions should be provided.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities (lumbar spine disability, left lower extremity radiculopathy, tinnitus, and left ear hearing loss).  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

5.  Then, readjudicate the current claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

